        Case 1:04-cv-01194-UNA Document 1191 Filed 05/04/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 KHALID AHMED QASSIM,

     Petitioner,

        v.
                                                   Case No. 04-cv-01194 (TFH)
 JOSEPH R. BIDEN, et al.,

     Respondents.



                      RESPONDENTS’ RESPONSE TO
       PETITIONER’S MOTION FOR LEAVE TO AMEND HABEAS PETITION


       On April 19, 2021, Petitioner moved the Court for leave to amend his habeas petition to

include a claim based on the President’s recent announcement that withdrawal of U.S. military

personnel in Afghanistan will be complete on or before September 11, 2021. See Pet’r Mot. for

Leave to Amend Habeas Petition, ECF No. 1190. Petitioner submitted his motion without first

conferring with Respondents and without attaching to the motion his proposed amended habeas

petition. See id.; see also Local Civil Rules 7(m), 7(i), 15.1. Petitioner’s counsel subsequently

supplied Respondents’ counsel with the language for the proposed amendment. See E-Mail from

N. Koslow to K. Wolfe (April 27, 2021), attached as Exhibit A. Consistent with Federal Rule of

Civil Procedure 15(a) as it pertains to motions to amend habeas petitions brought by Guantanamo

detainees, see Khadr v. Obama, 724 F. Supp. 2d 61, 63 (D.D.C. 2010), Respondents do not oppose

Petitioner’s motion for leave to amend his habeas petition as specifically described in the motion

and in the April 27, 2021 e-mail correspondence. Respondents do, however, reserve their right to

oppose the merits of Petitioner’s claim.
      Case 1:04-cv-01194-UNA Document 1191 Filed 05/04/21 Page 2 of 2




Dated: May 4, 2021                       Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         TERRY HENRY
                                         Assistant Director, Federal Program Branch

                                         /s/ Kristina A. Wolfe
                                         STEPHEN M. ELLIOTT
                                         (PA Bar No. 203986)
                                         KRISTINA A. WOLFE
                                         (VA Bar No. 71570)
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         P.O. Box 883
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Tel: (202) 353-4519
                                         E-mail: Kristina.Wolfe@usdoj.gov

                                         Counsel for Respondents




                                     2
